t c memo united_states tax_court evelyn n williams petitioner v commissioner of internal revenue respondent docket no filed date evelyn n williams pro_se catherine m thayer and claire r mckenzie for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to rule sec_180 sec_181 and sec_183 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure after concessions by the parties the issues for decision are whether petitioner is entitled to refunds of any overpayments made for the and tax years whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for and whether petitioner is liable for an addition_to_tax pursuant to sec_6654 for some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in elkhart indiana during the years in issue petitioner was married to james williams mr williams in date petitioner was informed by the internal_revenue_service irs that it had no record of petitioner's filing her and federal_income_tax returns in the resulting exchange of letters between petitioner and an irs examiner in south bend indiana the irs requested that petitioner either provide copies of her filed returns for the years in issue or file the requested returns if petitioner had failed to file them in the past petitioner responded by writing to the irs contending that she had filed returns for the years in issue petitioner promised the irs that she would provide copies of the requested returns later ina letter dated date petitioner informed the irs examiner in south bend indiana that she had sent copies of her forms and schedules including and f orm 1040x's based on a net_operating_loss_carryback from the tax_year to the cincinnati irs service_center petitioner purportedly sent the documents to the cincinnati service_center because she received a similar demand letter from the cincinnati service_center for some of the same information sought by the irs examiner in south bend indiana despite repeated requests petitioner did not provide copies of her tax returns for the years in issue to the irs office in south bend indiana ultimately petitioner asked the irs to issue a notice_of_deficiency and in a subsequent notice_of_deficiency dated date respondent determined the deficiencies listed above q4e- on date during a meeting with respondent's counsel mr williams submitted copies of joint u s individual income_tax returns form sec_1040 for the and tax years which reflected overpayments in the amounts of dollar_figure dollar_figure and dollar_figure for the and tax years respectively on each return the claimed overpayment was to be applied to the next taxable year's estimated_tax parties’ contentions petitioner contends that she is entitled to a credit or refund for overpayment of taxes for the and tax years in the amounts of dollar_figure dollar_figure and dollar_figure respectively her entitlement is based on the premise that she and mr williams made timely claims for refunds for overpayments on their joint federal_income_tax returns for and which they allegedly filed on date date and sometime in mid-august of respectively petitioner maintains that mr williams sent their tax_return by certified mail and their tax_return by express mail to the commissioner in support of her contention that the and returns were mailed on the above dates petitioner submitted a certified mail receipt dated date and an express mail receipt dated date respondent on the other hand argues that petitioner failed to file income_tax returns for the years in issue and also - failed to file refund claims for the and tax years prior to date which date is subsequent to the date the notice_of_deficiency was mailed respondent contends that petitioner's claims for a refund are therefore time barred pursuant to sec_6511 b and b b further if petitioner’s claims for refund of overpayments made for the and tax years are time barred respondent contends that there is a deficiency for because there will be no overpayment from previous tax years to apply to as previously stated respondent after searching irs records did not find any record that petitioner filed her and tax returns prior to the mailing of the notice_of_deficiency covering those years therefore respondent contends that the date of filing of petitioner's and tax returns should be date the date mr williams provided respondent with copies of petitioner's returns for the years in issue we now consider in turn whether in each of the years in issue a timely claim_for_refund of any overpayment was made respondent did find a request by petitioner for an automatic_extension of time to file petitioner's return the request for the automatic 4-month extension of time permitted petitioner to file her income_tax return on or before date -- - discussion of facts and applicable law a taxable_year at trial petitioner presented a certified mail receipt dated date in support of her position that the income_tax return was timely filed the receipt showed total postage and fees paid in the amount of dollar_figure the postage and fees were listed as follows dollar_figure postage dollar_figure certified fee and dollar_figure return receipt fee petitioner contends that the certified mail receipt establishes the timely mailing of her federal tax_return petitioner relies on sec_7502 which provides in relevant part c registered and certified mailing ---- registered mail ---for purposes of this section if any such return claim statement or other document or payment is sent by united_states registered mail--- a such registration shall be prima facie evidence that the return claim statement or other document was delivered to the agency officer or office to which addressed and b the date of registration shall be deemed the postmark date certified mail ---the secretary is authorized to provide by regulations the extent to which the provisions of paragraph of this subsection with respect to prima facie evidence of delivery and the postmark date shall apply to certified mail respondent contends that petitioner's date certified mailing did not contain petitioner's tax_return rather respondent contends that petitioner mailed only the application_for automatic_extension of time to file u s individual_income_tax_return form on date as evidence respondent submitted petitioner's form_4868 which the irs found in its records while searching for petitioner's returns for the years in issue petitioner stated that mr williams mailed the completed form_4868 in the same envelope as the return by mistake and that the irs lost the income_tax return while retaining the form_4868 we do not find petitioner's contentions plausible petitioner's income_tax return as given to respondent on date total sec_12 pages and would have required basic postage in excess of dollar_figure even pincite postal rates though mr williams testified that form_4868 was only completed as a contingency we do not find his testimony credible petitioner and mr williams signed form_4868 on date and date respectively petitioner's return was supposedly completed on date yet petitioner's form_4868 purportedly completed in roughly the same timeframe as petitioner's return contains conflicting figures further if their joint income_tax return was mailed the mailing in question would have consisted of pages if form_4868 had been included as petitioner contends ‘ petitioner's return listed total_tax payments in continued --- - as claimed we are perplexed as to why it was necessary for petitioner and mr williams to mail a form_4868 simultaneously with their return on the record we find mr williams’ testimony wanting moreover petitioner has not dealt honestly with the irs in the past ina letter dated date petitioner claimed that she had already sent copies of her and amended tax returns to the cincinnati irs service_center that statement later turned out to be false mr williams admitted that petitioner had not sent copies of the amended returns to the cincinnati service_center and also admitted that petitioner had never filed amended returns for the years in issue at trial petitioner testified that she had no actual knowledge of the mailing of the tax_return petitioner testified that mr williams handled the preparation and mailing of tax returns because of this petitioner was unable to establish that the certified mail receipt was for postage for an envelope containing her tax_return mr williams’ testimony as to the amount of postage and to the contents of the envelope is not believable under these facts finally petitioner had a history of failing to file returns with the irs a search of irs records showed that the irs filed continued the amount of dollar_figure but petitioner's form_4868 listed total_tax payments in the amount of dollar_figure --- - substitute returns for petitioner for tax years though petitioner did not challenge the veracity of irs records for tax years other than those in issue we do not believe that the irs lost petitioner's federal_income_tax returns year after year on the basis of the record we find that the certified mail sent to the irs by petitioner on date did not contain petitioner's tax_return but contained only form_4868 an application_for an extension of time to file her income_tax return petitioner may not rely on the presumption in sec_7502 accordingly we find that petitioner's federal_income_tax return was not filed before date and therefore the claim_for_refund for overpayment of taxes for was made on date b taxable_year at trial petitioner presented an express mail receipt dated date the receipt showed total postage and fees paid in the amount of dollar_figure the postage and fees were listed as follows dollar_figure postage and dollar_figure return receipt fee petitioner contends that the express mail receipt dated date establishes that petitioner mailed her return to the irs on that date again we weigh the credibility of petitioner's testimony and we consider petitioner's lack of actual knowledge of the petitioner also submitted a postmarked copy of the address label with the same date -- - mailing in question and the uncontested filing history of petitioner we also consider the fact that respondent established that the irs carried out a diligent search of its records based on the record we find that petitioner has failed to establish that the return was mailed to the irs service_center in cincinnati ohio on date accordingly petitioner's federal_income_tax return was not filed before date and therefore the claim_for_refund for overpayment_of_tax for was made on date we now turn to a discussion of the law as it pertains to the timely claim for refunds for overpayment of federal income taxes sec_6512 prescribes limitations on the amounts of credits or refunds as follows limit on amount of credit or refund ---no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice of deficiency-- which had not been disallowed before that date which had been disallowed before that date and in respect of which a timely suit_for_refund could have been commenced as of that date or in respect of which a suit_for_refund had been commenced before that date and within the period specified in sec_6532 these provisions prevent the allowance of any credit or refund paid during a period beyond the periods prescribed by sec_6512 b see sutherland v commissioner tcmemo_1987_301 sec_6511 provides generally that a claim for credit or refund of an overpayment of any_tax as to which the taxpayer is required to file a return shall be filed within years from the time the return was filed or years from the time the tax was paid whichever period expires later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 provides b limitation on allowance of credits and refunds ---- filing of claim within prescribed period --no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in subsection a for the filing of a claim for credit or refund unless a claim for credit or refund is filed by the taxpayer within such period limit on amount of credit or refund ---- a limit where claim filed within 3-year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years immediately preceding the filing of the claim b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed in 516_us_235 the supreme court held that this court lacks jurisdiction to award a refund of taxes paid more than years prior to the date on which the commissioner mailed the taxpayers a notice_of_deficiency if on the date that the notice was mailed a return had not yet been filed under such circumstances the applicable look-back period under sec_6511 b and b b i sec_2 years the court held that sec_6512 b b precludes the tax_court from awarding a refund unless it first determines that the taxes were paid within the look-back period which would be applicable under sec_6511 if on the date of the mailing of the notice_of_deficiency a claim_for_refund had been filed sec_6511 a applies a 3-year look-back period if a refund claim is filed as required by sec_6511 within - years from the time the return was filed while sec_6511 b b specifies a 2-year look-back period if the refund claim is not filed within the 3-year period the 2-year look-back period applied in commissioner v lundy supra because as of the date the notice_of_deficiency was mailed in that case the taxpayers had not filed a return and therefore a claim filed on that date would not have been filed within the 3-year period described in sec_6511l a the taxpayers' taxes were withheld from wages so they were deemed paid on the date their tax_return was due_date which was more than years prior to the date the notice_of_deficiency was mailed on date therefore the claim_for_refund was denied in the instant case petitioner was required to file federal_income_tax returns for on or before date date and date respectively taxes in the respective amounts of dollar_figure dollar_figure and dollar_figure were withheld from petitioner's wages for the and tax years these taxes are deemed to have been paid_by petitioner on date date and date for the and tax years respectively see sec_6513 petitioner requested a notice_of_deficiency and one was duly mailed on date we have found earlier in this opinion that mr williams submitted joint income_tax returns for and to -- respondent on date the returns for the years in issue stated that petitioner overpaid her and income taxes by dollar_figure dollar_figure and dollar_figure respectively and that the overpayments were to be applied as estimated_tax payments to the succeeding tax_year it is respondent's position that the returns for and constitute petitioner's sole claims for refund for those years within the meaning of sec_6511 respondent contends that no other claim_for_refund formal or informal was ever filed by petitioner for the tax years and we agree with respondent based on our previous findings because the notice_of_deficiency was mailed prior to the date petitioner filed her claims for credits or refunds sec_6512 b b reguires that we consider the claim filed as of date the date the notice_of_deficiency was mailed in that we have concluded that petitioner did not file a or return before the mailing of the notice_of_deficiency we must apply the 2-year look-back rule_of sec_6511 b because petitioner's and taxes are deemed paid on date and date respectively we conclude that petitioner's claim for credit of any overpayment of her and tax is time barred as a result her overpayments of and taxes cannot be applied to her taxes therefore though petitioner's claim for a credit or refund for the tax - - year is not time barred by the 2-year look-back period there is no overpayment for that year to be credited or refunded petitioner is instead liable for a deficiency for addition_to_tax for failure to timely file sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax see id the addition_to_tax is imposed on the net amount due see sec_6651 the addition is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect see sec_665l1 a if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return within the date prescribed by law then reasonable_cause exists see sec_301 6651-l1 c proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 petitioner contends that her return was mailed to the cincinnati irs service_center by certified mail sometime in mid- august of the copy of petitioner's return submitted to - this court bears petitioner's signature dated date and mr williams’ signature dated date therefore by petitioner's own admission the earliest petitioner could have mailed her return would have been mid-date at least months late additionally petitioner did not have personal knowledge of the mailing of her return and could not produce a certified mailing receipt for her return on the basis of the record we find that petitioner has not established that her failure to timely file her federal_income_tax return for the tax_year was due to reasonable_cause and find that petitioner's return was filed more than months late therefore we hold that petitioner is liable for the maximum percent of the addition_to_tax under sec_6651 for respondent is sustained on this issue additions to tax for failure to pay estimated income taxes sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or estimated quarterly tax_payments during the year do not equal the percentage of total liability required under the statute however the addition_to_tax is not imposed if the taxpayer can show that one of several statutory exceptions applies see sec_6654 petitioner has not contended that she qualifies for any of the exceptions - accordingly we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 for the tax_year respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
